OPINION — AG — ** UNIT APPRAISAL — TAX COMMISSION — AD VALOREM TAXATION ** THE UNIT APPRAISAL VALUATION TECHNIQUE, A COMBINATION OF THE COST AND INCOME APPROACH, BEING USED BY THE OKLAHOMA TAX COMMISSION TO DETERMINE THE VALUE OF RAILROAD AND PUBLIC SERVICE CORPORATIONS FOR AD VALOREM TAXATION PURPOSES IS, AS A MATTER OF LAW, CAPABLE OF DETERMINING "FAIR CASH VALUE" AND, THEREFORE, DOES NOT VIOLATE ARTICLE X, SECTION 8 OR 68 Ohio St. 2443 [68-2443], BOTH OF WHICH REQUIRE THAT THE PROPERTY OF ALL RAILROAD AND PUBLIC SERVICE CORPORATIONS SHALL BE ASSESSED ANNUALLY BY THE STATE BOARD OF EQUALIZATION AT NOT TO EXCEED THIRTY FIVE PERCENT(35%) OF ITS FAIR CASH VALUE ESTIMATED AT THE PRICE IT WOULD BRING AT A FAIR VOLUNTARY SALE. HOWEVER, WHETHER ANY PARTICULAR VALUATION BY THE OKLAHOMA TAX COMMISSION OF A RAILROAD OR PUBLIC SERVICE CORPORATION REFLECTS "FAIR CASH VALUE" IS A QUESTION OF FACT BEYOND THE SCOPE OF THIS OPINION. (AD VALOREM TAXATION, UTILITIES, CAPITALIZED INCOME, CAP RATE, VALUATION) CITE: 68 Ohio St. 2443 [68-2443], 58 Ohio St. 2454 [58-2454] ARTICLE X, SECTION 8, 68 Ohio St. 2444 [68-2444] (JOHN D. ROTHMAN)